 In the Matter of BOOTH KELLY LUMBER COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCAL UNION 5-246, C. I. O.Case No. 19-R-1166.-Decided January 8, 1944Mr. Lawrence T. Harris,of Eugene, Oreg., andMr. Ted Thomas,ofSeattle,Wash., for the Company.Mr. A. F. Hartwng,of Portland, Oreg., andMr. Max Gardner,ofEugene, Oreg., for the C. I. O.Mr. William V. KelsayandMr. C. P. Richards,of Eugene, Oreg.,for the A. F. L.Mr. Leon Novak,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers of Amer-ica, Local Union 5-246, C. I. 0., herein called the C. I. 0., alleging thata question affecting commerce had arisen concerning the representationof employees of the Booth Kelly Lumber Company, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before John E. Hedrick, TrialExaminer. Said hearing was held at Eugene, Oregon, on November16, 1943.The Company, the C. I. 0., and Lumber and SawmillWorkers Union, Local Union No. 2595, A. F. L., herein called theA. F. L., appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were. afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBooth Kelly Lumber Company, having its principal place of busi-ness at Eugene, Oregon, is an Oregon corporationengaged in the54 N. L.It.B.,No. 60.406 BOOTH KELLY LUMBER COMPANY407business of producing, manufacturing, and selling of logs, lumber, andlumber products. It owns and operates a lumber mill or manufacturingplant and logging operations near Wendling, Oregon, in addition towhich it owns and operates a manufacturing plant at Springfield,Oregon.During the year 1942 the Company produced approximately41,948,000 board feet of lumber at its Wendling plant and approxi-mately 43,660,000 board feet of lumber at its Springfield plant, at least85 percent of which it sold, shipped, and transported from its plants inOregon to points outside the State of Oregon. During the same period,the Company purchased machinery and equipment having an approxi-mate value of $99,909, approximately 25 percent of which was shippedto its Oregon, plants from points outside the State of Oregon.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local Union 5-246, af-filiated with the Congress of Industrial Organizations, is a labor or-ganization admitting to membership employees of the Company.Lumber and Sawmill Workers Union, Local Union No. 2595, affili-ated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn July 16, 1943, the C. I. 0., in a letter to the Company, claimedthat it represented a majority of the Company's road constructioncrew and requested a conference for the purposes of collective bar-gaining.Thereafter, at a conference with a representative of theC. I. 0., the Company refused the demand of the C. I. O. for recog-nition, and took the position that the employees whom the C. I. O.sought to represent were already covered by an existing contractwith the A. F. L.At the hearing, the A. F. L. t2ok a similar position.The contract upon which the Company bases its refusal to accordrecognition to the C. I. 0., is confined to the Company's operations atitsWendling plant.'The contract was dated August 7, 1942, andby its terms, was to continue in force up to May 15, 1943, and fromyear to year thereafter unless notice of a contrary intention was given30 days prior to any anniversary date.No notice was given by eitherparty to the contract prior to the renewal date on May 15, 1943.TheC. I. O. contends that the contract does not cover the road constructionemployees.'A similar contract executed between the company and the C. I. 0., with which we arenot here concerned,covers the Company's logging operations at its Springfield plant. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDA determination of the issue thus raised necessitates analysis of theprovision of the contract relating , to the employees intended to becovered by the contract.The contract, which the A. F. L. and theCompany now urge as a bar to the instant proceeding provides, in part :During the life of this Agreement the Employer recognizes theUnion as the sole and exclusive bargaining agency for all theEmployer's employeesin its milland logging operations at Wend-ling, Oregon, exclusive of office employees, salesmen, foremen, andsupervisory employees.No specific provision is made in the contract with respect to theroad construction crew.Furthermore, it is clear from the record,that, at the time when the contract in question was executed, and there-after, the employees engaged in road construction were confined, fora major portion of their time, to the construction of roads and rights-of-way at a tract of land located about20 milesfrom Wendling, andthat at no time were such employees engaged in "the milling and log-ging operationsatWendling, Oregon."Under the circumstances it does not persuasively appear that thecontracting parties intended, at the time the contract was made, toinclude the road construction employees within the terms of the con-tract.We are of the opinion, and find, that the contract betweenthe Company and the A. F. L. is not a bar to a present determinationof representatives.The statement of the Trial Examiner at the hearing indicates thatthe C. I. O. represents a,substantial number of employees in the unithereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe C. I. O. contends for a separate unit of road constructionemployees, excluding clerical, office, and full-time supervisory em-because it is already included in the unit of production and main-tenance employees represented by the A. F. L., at the Company'sWendling plant.The Company, taking a similar position, arguesfurther, that the road construction crew is a part.of the Company'slogging department.2 The Trial Examiner stated that the C. I 0 submitted to him 11 authorization cardsbearing the apparently genuine signatuies of persons whose names appear on the Company'spay roll for the period ending July 26, 1943There are 19 employees in the unit which theC. I. 0 alleges to be appropriateThe A. F L. made no showing of membership,relyingon its contention that its contract is a bar to this proceeding. BOOTH KELLY LUMBER COMPANY409The record indicates that the employees here involved,are employedatWendlingfor onlya small portionof their working time'Mostof the work, of the construction crew is performedat a point some 20miles fromWendling, and is confined chiefly to the construction ofroads, and to repairing the Company's rights-of-way.Admittedly,the crew takes no part in actual logging operations.In the light of all the facts and upon the entire record in this case,we are of the opinion that the road construction crew, excluding cler-ical and office employees, and supervisors, could properly function ina separateunit, as claimed by the C. I. O. Inasmuch as the roadconstruction is under the indirect control and supervision of theCompany's logging superintendent at Wendling, we are of the furtheropinion that these employees might also properly functionin a unitwith the mill and logging employees at Wendling, as claimed by theA. F. L. and the Company.Under the circumstances, we are of theopinion that the determination of the appropriate unit should depend,in part, upon the desires of the road- construction employees.We shall accordingly direct that an election by secret ballot be heldamong road construction employees of the Company, exclusive of,clerical and office employees and all supervisory employees with theauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction, to determinewhether they desire to be represented by the A. F. L., or by the C. I. 0.,or by neither.If the employees in this voting group select the A. F. L.,they will have thereby indicated their desire to be included in the unitof mill and Jogging employees at Wendling and will be part of suchunit.If, however, these employees choose the CIO as their bargainingrepresentative, they will have indicated a desire to constitute a sep-arate and distinct unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Booth KellyLumber Company, Eugene, Oregon, an election by secret ballot shall5At the hearing,the Company's logging superintendent stated that during the 4 yearspreceding the hearing, the road construction crew performed only approximately 5 percentof itstotal work at Wendling. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe conducted as early as possible, but not later than thirty (30) daysfromthe date of this Direction, under the direction and supervisionof theRegionalDirector for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules andRegulations,among the road construction employees of the Company,exclusiveof clerical and office employees, and all supervisory employees withthe authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectivelyrecommendsuch action, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and includingemployees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated, prior to the election, to determine whether they desire to berepresented by InternationalWoodworkers of America, Local Union5-246,C. 1. 0., affiliated with the Congress of IndustrialOrganizations,or by Lumber and Sawmill Workers Union, Local UnionNo. 2595,A. F. L., affiliated with the American Federation of Labor, for thepurposesof collective bargaining, or by neither.CHAIRMANMiu is took no partin the consideration of the aboveDecisionand Directionof Election.